DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 20, 22 – 29, and 31 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US Patent Application Publication 2013/0258964) in view of Ko et al (US Patent Application Publication 2012/0076023), and further in view of Kim et al (US Patent Application Publication 2012/0287875). Hereinafter Nam, Ko, and Kim.

Regarding claim 13, Nam discloses a base station apparatus that communicates with a terminal apparatus (eNB (eNode-B) communicating with user equipment (UE) apparatus, Fig. 1), the base station apparatus comprising: 
transmit path implemented in eNB, paragraphs [0033] – [0034])  that transmits, to the terminal apparatus, a plurality of pieces of information indicating a plurality of Channel State Information - Reference Signal (CSI-RS) configurations (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; CSI-RS maps resource elements in subframes, paragraphs [0049] – [0053]; the transmission path of the eNB transmits CSI-RS to the UE, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS) are information that each indicating CSI-RS configuration); and 
a reception unit (receive path implemented in eNB, paragraphs [0033] – [0034]) that receives, from the terminal apparatus, a channel state information generated from one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; where the UE derives PMI codebook with estimating channels of the CSI-RS, for example, PMI estimated with A-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the first codebook; and PMI estimated with B-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the second codebook, paragraphs [0135], [0136]; the eNB receives feedback from the UE, where the UE processes received CSI-RS to generate the feedback (i.e. the UE selects the channel state information from the CSI-RS), and not receives the channel state information related to CSI-RS not selected by the terminal apparatus (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; where the UE derives PMI codebook with estimating channels of the CSI-RS, for example, PMI estimated with A-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the first codebook; and PMI estimated with B-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the second codebook, paragraphs [0135], [0136]; the eNB receives feedback from the UE, where the UE processes received CSI-RS to generate the feedback (i.e. the UE selects the channel state information from the CSI-RS, and the eNB does not receive the feedback from the CSI-RS that is not selected from the UE generating the feedback), 
wherein the information indicating the CSI-RS configuration is information indicating a resource element in a subframe to which the CSI-RS is mapped (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; CSI-RS maps resource elements in subframes, paragraphs [0049] – [0053]; the eNB transmits CSI-RS including information where the resource elements are mapped in the subframe), and 
wherein the reception unit receives the channel state information including information indicating one of the plurality of CSI-RS configurations (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; the eNB receives feedback from the UE, where the UE processes received CSI-RS to generate the feedback of the channel state information, i.e. precoding matrix information (PMI), channel quality information (CQI) and rank information (RI)).
Nam does not explicitly disclose “transmits a plurality of CSI-RSs for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “receives the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information.”
Ko discloses “transmits a plurality of CSI-RSs for channel measurement” and “receives the channel state information” as the BS (or eNB) transmits CSI-RS to the UE for the UE to transmit the DL channel state measurement result (from selecting/calculating RI/PMI/CQI) (paragraph [0303]); where RI and CQI/PMI are transmitted over same PUSCH (Physical uplink Shared Channel) during aperiodic reporting, the PUCCH (physical uplink control channel) Report Mode includes transmitting RI/PTI feedback in the same time in the report cycle, and the PUCCH Report Mode are reported in the same subframe (paragraphs [0146], [0176], [0251], [0253], [0277]). The BS transmits CSI-RS to the UE, where the transmission includes channel measurement information for the UE to perform calculation, and generates a response from the calculation to the BS. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Ko before him or her, to incorporate the RI/CQI/PMI reporting in the same subframe as taught by Ko, to improve the UE transmitting feedback of Nam for the motivation of improving the efficiency of transmission/reception (Tx/Rx) data (paragraph [0004] of Ko).
Nam and Ko do not explicitly disclose “transmits a plurality of CSI-RSs for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “receives the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information.”
Kim discloses “transmits a plurality of CSI-RSs for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “receives the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information” as the eNB indicates one or more CSI-RS configurations, and indicates to the UE a CSI-RS configuration selected for CQI feedback from among the CSI-RS configurations, where eNB signals a plurality of CSI-RS configurations to the UE and signal all or part of the CSI-RS configurations to the UE, and the UE measures the CQIs using CSI-RSs corresponding to the CSI-RS configurations and report the CQIs to the eNB (paragraphs [0124] – [0125]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam, Ko, and Kim before him or her, to Kim, to improve the modified transmission of Nam-Ko for the CSI-RS reporting and feedback. The motivation for doing so would have been to solve the problem lies on efficient and accurate measurement and reporting of Channel State Information (CSI) using one or more Channel State Information-Reference Signal (CSI-RS) configurations (paragraph [0007] of Kim).

Regarding claim 14, Nam, Ko, and Kim disclose the base station apparatus according to claim 33, Nam discloses
wherein the channel quality indicator is calculated based on the information indicating one of the plurality of CSI-RS configurations (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; the eNB receives feedback from the UE, where the UE processes (i.e. calculates) the received CSI-RS to generate the feedback of the channel state information, i.e. precoding matrix information (PMI), channel quality information (CQI) and rank information (RI)).

Regarding claim 15, Nam, Ko, and Kim disclose the base station apparatus according to claim 33, Nam discloses
wherein the reception unit receives the information indicating one of the plurality of CSI-RS configurations, and the rank indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]).
 Nam does not explicitly disclose “the rank indicator in the same subframe.” Ko discloses RI and CQI/PMI are transmitted over same PUSCH (Physical uplink Shared Channel) during aperiodic reporting, the PUCCH (physical uplink control channel) Report Mode includes transmitting RI/PTI feedback in the same time in the report cycle, and the PUCCH Report Mode are reported in the same subframe (paragraphs [0146], [0176], [0251], [0253], [0277]).  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Ko before him or her, to incorporate the RI/CQI/PMI reporting in the same subframe as taught by Ko, to improve the UE transmitting feedback of Nam for the motivation of improving the efficiency of transmission/reception (Tx/Rx) data (paragraph [0004] of Ko).

Regarding claim 16, Nam, Ko, and Kim disclose the base station apparatus according to claim 33, 
wherein the reception unit receives the information indicating one of the plurality of CSI-RS configurations, the rank indicator, and the precoding matrix indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]).
However, Nam does not explicitly disclose “the rank indicator, and the precoding matrix indicator in the same subframe.” Ko discloses RI and CQI/PMI are transmitted over same PUSCH (Physical uplink Shared Channel) during aperiodic reporting, the PUCCH (physical uplink control channel) Report Mode includes transmitting RI/PTI feedback in the same time in the report cycle, and the PUCCH Report Mode are reported in the same subframe (paragraphs [0146], [0176], [0251], [0253], [0277]).  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Ko before him or her, to incorporate the RI/CQI/PMI reporting in the same subframe as taught by Ko, to improve the UE transmitting feedback of Nam for the motivation of improving the efficiency of transmission/reception (Tx/Rx) data (paragraph [0004] of Ko).

Regarding claim 17, Nam, Ko, and Kim disclose the base station apparatus according to claim 33, Nam discloses
wherein the reception unit receives the information indicating one of the plurality of CSI-RS configurations, the rank indicator, and the precoding type indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]).
However, Nam does not explicitly disclose “the rank indicator, and the precoding type indicator in the same subframe.” Ko discloses RI and CQI/PMI are transmitted over same PUSCH (Physical uplink Shared Channel) during aperiodic reporting, the PUCCH (physical uplink control channel) Report Mode includes transmitting RI/PTI feedback in the same time in the report cycle, and the PUCCH Report Mode are reported in the same subframe (paragraphs [0146], [0176], [0251], [0253], [0277]).  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Ko before him or her, to incorporate Ko, to improve the UE transmitting feedback of Nam for the motivation of improving the efficiency of transmission/reception (Tx/Rx) data (paragraph [0004] of Ko).

Regarding claim 18, Nam, Ko, and Kim disclose the base station apparatus according to claim 13, Nam discloses
wherein the transmission unit transmits information indicating one CSI-RS configuration to the terminal apparatus (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the transmission path of the eNB transmits CSI-RS to the UE, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)); and 
wherein in a case where the plurality of pieces of information indicating the CSI-RS configuration is transmitted, the channel state information includes the information indicating one of the plurality of CSI-RS configurations (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the transmission path of the eNB transmits CSI-RS to the UE, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)); and in a case where the one piece of the information indicating the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the transmission path of the eNB transmits CSI-RS to the UE, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), the channel state information includes at least one of a channel quality indicator, a precoding matrix indicator, a rank indicator, and a precoding type indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]).

Regarding claim 19, Nam, Ko, and Kim disclose the base station apparatus according to claim 13, Nam discloses
wherein the information indicating one of the plurality of CSI-RS configurations is a value that is configured sequentially for the information indicating the plurality of CSI-RS configurations (the CSI-RS configuration is shown in Table 1, the CSI-RS Configuration includes CSI-RS mapping to resource elements, where the reference signal sequence is mapped to complex-valued modulation symbols, paragraphs [0048] – [0053]).

Regarding claim 20, Nam, Ko, and Kim disclose the base station apparatus according to claim 13, Nam discloses 
the PMI/CQI feedback for downlink beamforming in LTE informs the eNB the horizontal direction (or the azimuth angle) along which the UE receives the strongest signal and the associated channel strength, paragraph [0089]; downlink beamforming is transmitted from the eNB to the UE), and
 a different beam forming pattern is applied to at least one of the CSI-RS indicated by the plurality of pieces of information indicating the CSI-RS configuration (AP (antenna port) transmits A-CSI-RS and B-CSI-RS in two different spatial beams, paragraph [0102]).

Regarding claim 22, Nam discloses a terminal apparatus that communicates with a base station apparatus (eNB (eNode-B) communicating with user equipment (UE) apparatus, Fig. 1), the terminal apparatus comprising: 
a reception unit (receive path implemented in UE, paragraphs [0033] – [0034]) that receives, from the base station apparatus, a plurality of pieces of information indicating a plurality of Channel State Information - Reference Signal (CSI-RS) configurations (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the receiving path of the UE receives CSI-RS from the eNB, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)); 
a channel state information generation unit that selects one CSI-RS among a plurality of CSI- RSs and generates channel state information from the selected one CSI-RS (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; where the UE derives PMI codebook with estimating channels of the CSI-RS, for example, PMI estimated with A-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the first codebook; and PMI estimated with B-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the second codebook, paragraphs [0135], [0136]; the transmission path of the eNB transmits CSI-RS to the UE, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS) are information that each indicating CSI-RS configuration); and 
a transmission unit (transmission path implemented in UE, paragraphs [0033] – [0034]) that transmits, to the base station apparatus, the channel state information (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; the eNB receives feedback from the UE, where the UE processes received CSI-RS to generate the feedback of the channel state information, i.e. precoding matrix information (PMI), channel quality information (CQI) and rank information (RI)), 
wherein the information indicating the CSI-RS configuration is information indicating a resource element in a subframe to which the CSI-RS is mapped (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; CSI-RS maps resource elements in subframes, paragraphs [0049] – [0053]; the eNB transmits CSI-RS including information where the resource elements are mapped in the subframe); and 
the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the receiving path of the UE receives CSI-RS from the eNB, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), the channel state information generation unit generates the channel state information including information indicating one of the plurality of CSI-RS configurations (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; the eNB receives feedback from the UE, where the UE processes received CSI-RS to generate the feedback of the channel state information, i.e. precoding matrix information (PMI), channel quality information (CQI) and rank information (RI)).
However, Nam does not explicitly disclose “receives one or a plurality of CSI-RS for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “the channel state information generation unit generates the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information.”
Ko discloses “receives one or a plurality of CSI-RS for channel measurement” and “the channel state information generation unit generates the channel state information” as the BS (or eNB) transmits CSI-RS to the UE for the UE to transmit the DL channel state measurement result (from selecting/calculating RI/PMI/CQI) (paragraph [0303]); where RI and CQI/PMI are transmitted over same PUSCH (Physical uplink Shared Channel) during aperiodic reporting, the PUCCH (physical uplink control channel) Report Mode includes transmitting RI/PTI feedback in the same time in the report cycle, and the PUCCH Report Mode are reported in the same subframe (paragraphs [0146], [0176], [0251], [0253], [0277]). The BS transmits CSI-RS to the UE, where the transmission includes channel measurement information for the UE to perform calculation, and generates a response from the calculation to the BS. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Ko before him or her, to incorporate the RI/CQI/PMI reporting in the same subframe as taught by Ko, to improve the UE transmitting feedback of Nam for the motivation of improving the efficiency of transmission/reception (Tx/Rx) data (paragraph [0004] of Ko).
However, Nam and Ko do not explicitly disclose “receives one or a plurality of CSI-RS for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “the channel state information generation unit generates the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS 
Kim discloses “receives one or a plurality of CSI-RS for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “the channel state information generation unit generates the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information” as the eNB indicates one or more CSI-RS configurations, and indicates to the UE a CSI-RS configuration selected for CQI feedback from among the CSI-RS configurations, where eNB signals a plurality of CSI-RS configurations to the UE and signal all or part of the CSI-RS configurations to the UE, and the UE measures the CQIs using CSI-RSs corresponding to the CSI-RS configurations and report the CQIs to the eNB (paragraphs [0124] – [0125]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam, Ko, and Kim before him or her, to incorporate the base station transmitting CSI-RS configuration as taught by Kim, to improve the modified transmission of Nam-Ko for the CSI-RS reporting and feedback. The motivation for doing so would have been to solve the problem lies on efficient and accurate measurement and reporting of Channel State Information (CSI) using one or more Channel State Information-Reference Signal (CSI-RS) configurations (paragraph [0007] of Kim).

Regarding claim 23, Nam, Ko, and Kim disclose the terminal apparatus according to claim 34, Nam discloses
wherein in a case where the reception unit receives the plurality of pieces of information indicating the CSI-RS configuration (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the receiving path of the UE receives CSI-RS from the eNB, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), the channel quality indicator is calculated based on the information indicating one of the plurality of CSI-RS configurations (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; the eNB receives feedback from the UE, where the UE processes (i.e. calculates) the received CSI-RS to generate the feedback of the channel state information, i.e. precoding matrix information (PMI), channel quality information (CQI) and rank information (RI)).

Regarding claim 24, Nam, Ko, and Kim disclose the terminal apparatus according to claim 34, Nam discloses
wherein in a case where the reception unit receives the plurality of pieces of information indicating the CSI-RS configuration (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the receiving path of the UE receives CSI-RS from the eNB, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), the channel state information generation unit generates the channel state information including the information indicating one of the plurality of CSI-RS configurations, and the rank indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]); and 
wherein the transmission unit transmits the information indicating one of the plurality of CSI-RS configurations, and the rank indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]).
However, Nam does not explicitly disclose “the rank indicator in the same subframe.” Ko discloses RI and CQI/PMI are transmitted over same PUSCH (Physical uplink Shared Channel) during aperiodic reporting, the PUCCH (physical uplink control channel) Report Mode includes transmitting RI/PTI feedback in the same time in the report cycle, and the PUCCH Report Mode are reported in the same subframe (paragraphs [0146], [0176], [0251], [0253], [0277]).  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Ko before him or her, to incorporate the RI/CQI/PMI reporting in the same subframe as taught by Ko, to improve the UE transmitting feedback of Nam for the motivation of improving the efficiency of transmission/reception (Tx/Rx) data (paragraph [0004] of Ko).

Regarding claim 25, Nam, Ko, and Kim disclose the terminal apparatus according to claim 34, Nam discloses
wherein in a case where the reception unit receives the plurality of pieces of information indicating the CSI-RS configuration (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the receiving path of the UE receives CSI-RS from the eNB, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), the channel state information generation unit generates the channel state information including the information indicating one of the plurality of CSI-RS configurations, the rank indicator, and the precoding matrix indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]); and 
wherein the transmission unit transmits the information indicating one of the plurality of CSI- RS configurations, the rank indicator, and the precoding matrix indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]).
However, Nam does not explicitly disclose “the rank indicator, and the precoding matrix indicator in the same subframe.” Ko discloses RI and CQI/PMI are transmitted over same PUSCH (Physical uplink Shared Channel) during aperiodic reporting, the PUCCH (physical uplink control channel) Report Mode includes transmitting RI/PTI feedback in the same time in the report cycle, and the PUCCH Report Mode are reported in the same subframe (paragraphs [0146], [0176], [0251], [0253], [0277]).  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Ko before him or her, to incorporate the RI/CQI/PMI reporting in the same subframe as taught by Ko, to improve the UE transmitting feedback of Nam for the motivation of improving the efficiency of transmission/reception (Tx/Rx) data (paragraph [0004] of Ko).

Regarding claim 26, Nam, Ko, and Kim disclose the terminal apparatus according to claim 34, Nam discloses
wherein in a case where the reception unit receives the plurality of pieces of information indicating the CSI-RS configuration (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the receiving path of the UE receives CSI-RS from the eNB, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), the channel state information generation unit generates the channel state information including the information indicating one of the plurality of CSI-RS configurations, the rank indicator, and the precoding type indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]); and 
the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]).
However, Nam does not explicitly disclose “the rank indicator, and the precoding type indicator in the same subframe.” Ko discloses RI and CQI/PMI are transmitted over same PUSCH (Physical uplink Shared Channel) during aperiodic reporting, the PUCCH (physical uplink control channel) Report Mode includes transmitting RI/PTI feedback in the same time in the report cycle, and the PUCCH Report Mode are reported in the same subframe (paragraphs [0146], [0176], [0251], [0253], [0277]).  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Ko before him or her, to incorporate the RI/CQI/PMI reporting in the same subframe as taught by Ko, to improve the UE transmitting feedback of Nam for the motivation of improving the efficiency of transmission/reception (Tx/Rx) data (paragraph [0004] of Ko).

Regarding claim 27, Nam, Ko, and Kim disclose the terminal apparatus according to claim 22, Nam discloses
wherein in a case where the reception unit receives one piece of the information indicating the CSI-RS configuration (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the receiving path of the UE receives CSI-RS from the eNB, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), the channel state information generation unit generates the channel state information including at least one of a channel quality indicator, a precoding matrix indicator, a rank indicator, and a precoding type indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]).

Regarding claim 28, Nam, Ko, and Kim disclose the terminal apparatus according to claim 22, Nam discloses
wherein the information indicating one of the plurality of CSI-RS configurations is a value that is configured sequentially for the information indicating the plurality of CSI-RS configurations (the CSI-RS configuration is shown in Table 1, the CSI-RS Configuration includes CSI-RS mapping to resource elements, where the reference signal sequence is mapped to complex-valued modulation symbols, paragraphs [0048] – [0053]).

Regarding claim 29, Nam, Ko, and Kim disclose the terminal apparatus according to claim 22, Nam discloses
wherein the reception unit receives a beam-formed CSI-RS (the PMI/CQI feedback for downlink beamforming in LTE informs the eNB the horizontal direction (or the azimuth angle) along which the UE receives the strongest signal and the associated channel strength, paragraph [0089]; downlink beamforming is transmitted from the eNB to the UE), and 
AP (antenna port) transmits A-CSI-RS and B-CSI-RS in two different spatial beams, paragraph [0102]).

Regarding claim 31, Nam discloses a communication method in a base station apparatus that communicates with a terminal apparatus (eNB (eNode-B) communicating with user equipment (UE) apparatus, Fig. 1), the communication method comprising: 
a transmission step (transmit path implemented in eNB, paragraphs [0033] – [0034]) of transmitting, to the terminal apparatus, a plurality of pieces of information indicating a plurality of Channel State Information - Reference Signal (CSI-RS) configurations (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; CSI-RS maps resource elements in subframes, paragraphs [0049] – [0053]; the transmission path of the eNB transmits CSI-RS to the UE, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS) are information that each indicating CSI-RS configuration); and 
a reception step (receive path implemented in eNB, paragraphs [0033] – [0034]) of receiving, from the terminal apparatus, a channel state information generated from one CSI-RS selected by the terminal apparatus among the plurality of CSI- RSs (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; where the UE derives PMI codebook with estimating channels of the CSI-RS, for example, PMI estimated with A-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the first codebook; and PMI estimated with B-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the second codebook, paragraphs [0135], [0136]; the eNB receives feedback from the UE, where the UE processes received CSI-RS to generate the feedback (i.e. the UE selects the channel state information from the CSI-RS), and not receiving the channel state information related to CSI-RS not selected by the terminal apparatus (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; where the UE derives PMI codebook with estimating channels of the CSI-RS, for example, PMI estimated with A-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the first codebook; and PMI estimated with B-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the second codebook, paragraphs [0135], [0136]; the eNB receives feedback from the UE, where the UE processes received CSI-RS to generate the feedback (i.e. the UE selects the channel state information from the CSI-RS, and the eNB does not receive the feedback from the CSI-RS that is not selected from the UE generating the feedback), 
wherein the information indicating the CSI-RS configuration is information indicating a resource element in a subframe to which the CSI-RS is mapped (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; CSI-RS maps resource elements in subframes, paragraphs [0049] – [0053]; the eNB transmits CSI-RS including information where the resource elements are mapped in the subframe), and 
the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; the eNB receives feedback from the UE, where the UE processes received CSI-RS to generate the feedback of the channel state information, i.e. precoding matrix information (PMI), channel quality information (CQI) and rank information (RI)).
However, Nam does not explicitly disclose “transmitting a plurality of CSI-RSs for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “receiving the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information.”
Ko discloses “transmitting a plurality of CSI-RSs for channel measurement” and “receiving the channel state information” as the BS (or eNB) transmits CSI-RS to the UE for the UE to transmit the DL channel state measurement result (from selecting/calculating RI/PMI/CQI) (paragraph [0303]); where RI and CQI/PMI are transmitted over same PUSCH (Physical uplink Shared Channel) during aperiodic reporting, the PUCCH (physical uplink control channel) Report Mode includes transmitting RI/PTI feedback in the same time in the report cycle, and the PUCCH Report Mode are reported in the same subframe (paragraphs [0146], [0176], [0251], [0253], [0277]). The BS transmits CSI-RS to the UE, where the transmission includes channel measurement information for the UE to perform calculation, and generates a response from the calculation to the BS. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Ko before him or her, to incorporate the RI/CQI/PMI reporting in the same subframe as taught by Ko, to improve the UE transmitting feedback of Nam for the motivation of improving the efficiency of transmission/reception (Tx/Rx) data (paragraph [0004] of Ko).
However, Nam and Ko do not explicitly disclose “transmitting a plurality of CSI-RSs for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “receiving the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information.”
Kim discloses “transmitting a plurality of CSI-RSs for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “receiving the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information” as the eNB indicates one or more CSI-RS configurations, and indicates to the UE a CSI-RS configuration selected for CQI feedback from among the CSI-RS configurations, where eNB signals a plurality of CSI-RS configurations to the UE and signal all or part of the CSI-RS configurations to the UE, and the UE measures the CQIs using CSI-RSs corresponding to the CSI-RS configurations and report the CQIs to the eNB (paragraphs [0124] – [0125]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam, Ko, and Kim before him or her, to incorporate the base station transmitting CSI-RS configuration as taught by Kim, to improve the modified transmission of Nam-Ko for the CSI-RS reporting and feedback. The motivation for doing so would have been to solve the problem lies on efficient and accurate measurement and reporting of Channel State Information (CSI) using one or more Channel State Information-Reference Signal (CSI-RS) configurations (paragraph [0007] of Kim).

Regarding claim 32, Nam discloses a communication method in a terminal apparatus that communicates with a base station apparatus, the communication method comprising: 
a reception step (receive path implemented in UE, paragraphs [0033] – [0034]) of receiving, from the base station apparatus, a plurality of pieces of information indicating a plurality of Channel State Information - Reference Signal (CSI-RS) configurations (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the receiving path of the UE receives CSI-RS from the eNB, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)); 
a channel state information generation step of selecting one CSI-RS among a plurality of CSI- RSs and generating a channel state information from the selected one CSI-RS (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; where the UE derives PMI codebook with estimating channels of the CSI-RS, for example, PMI estimated with A-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the first codebook; and PMI estimated with B-CSI-RS (a-csi-RS-IdentityNZP-r12) is selected from the second codebook, paragraphs [0135], [0136]; the transmission path of the eNB transmits CSI-RS to the UE, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS) are information that each indicating CSI-RS configuration); and 
a transmission step (transmission path implemented in UE, paragraphs [0033] – [0034]) of transmitting, to the base station apparatus, the channel state information (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; the eNB receives feedback from the UE, where the UE processes received CSI-RS to generate the feedback of the channel state information, i.e. precoding matrix information (PMI), channel quality information (CQI) and rank information (RI)), 
wherein the information indicating the CSI-RS configurations is information indicating a resource element in a subframe to which the CSI-RS is mapped (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; CSI-RS maps resource elements in subframes, paragraphs [0049] – [0053]; the eNB transmits CSI-RS including information where the resource elements are mapped in the subframe); and 
wherein in a case where the plurality of pieces of information indicate the CSI-RS configuration (the network configures and transmit CSI-reference signal to facilitate the UE’s CSI (channel state information) estimation (i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), paragraph [0089]; the receiving path of the UE receives CSI-RS from the eNB, where the CSI-RS includes pieces of information for indicating the CSI-RS configuration, i.e. scheduling time-frequency resources, selecting precoders and modulation and coding schemes (MCS)), the channel state information generation unit generates the channel state information including information indicating one of the plurality of CSI-RS configurations (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]; the eNB receives feedback from the UE, where the UE processes received CSI-RS to generate the feedback of the channel state information, i.e. precoding matrix information (PMI), channel quality information (CQI) and rank information (RI)).
However, Nam does not explicitly disclose “receives one or a plurality of CSI-RS for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “the channel state information generation unit generates the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information.”
Ko discloses “receiving one or a plurality of CSI-RS for channel measurement” and “the channel state information generation unit generates the channel state information” as the BS (or eNB) transmits CSI-RS to the UE for the UE to transmit the DL channel state measurement result (from selecting/calculating RI/PMI/CQI) (paragraph [0303]); where RI and CQI/PMI are transmitted over same PUSCH (Physical uplink Shared Channel) during aperiodic reporting, the PUCCH (physical uplink control channel) Report Mode includes transmitting RI/PTI feedback in the same time in the report cycle, and the PUCCH Report Mode are reported in the same subframe (paragraphs [0146], [0176], [0251], [0253], [0277]). The BS transmits CSI-RS to the UE, where the transmission includes channel measurement information for the UE to perform calculation, and generates a response from the calculation to the BS. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam and Ko before him or her, to incorporate the RI/CQI/PMI reporting in the same subframe as taught by Ko, to improve the UE transmitting feedback of Nam for the motivation of improving the efficiency of transmission/reception (Tx/Rx) data (paragraph [0004] of Ko).
However, Nam and Ko do not explicitly disclose “receiving one or a plurality of CSI-RS for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “the channel state information generation unit indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information.”
Kim discloses “receiving one or a plurality of CSI-RS for channel measurement corresponding to each of the plurality of pieces of information indicating the plurality of CSI-RS configurations;” “the channel state information generation unit generates the channel state information including information indicating one of the plurality of CSI-RS configurations indicated by the plurality of pieces of information indicating the plurality of CSI-RS configurations;” and “the information indicating one of the plurality of CSI-RS configurations is the information corresponding to the one CSI-RS selected by the terminal apparatus among the plurality of CSI-RSs used to generate the channel state information” as the eNB indicates one or more CSI-RS configurations, and indicates to the UE a CSI-RS configuration selected for CQI feedback from among the CSI-RS configurations, where eNB signals a plurality of CSI-RS configurations to the UE and signal all or part of the CSI-RS configurations to the UE, and the UE measures the CQIs using CSI-RSs corresponding to the CSI-RS configurations and report the CQIs to the eNB (paragraphs [0124] – [0125]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nam, Ko, and Kim before him or her, to incorporate the base station transmitting CSI-RS configuration as taught by Kim, to improve the modified transmission of Nam-Ko for the CSI-RS reporting and feedback. The motivation for doing so would have been to solve the problem lies on efficient and accurate measurement and Kim).

Regarding claim 33, Nam, Ko, and Kim disclose the base station apparatus according to claim 13, Nam discloses
wherein the reception unit receives the channel state information including the information indicating one of the plurality of CSI-RS configurations, and at least one or more of a channel quality indicator, a precoding matrix indicator, and a rank indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]).

Regarding claim 34, Nam, Ko, and Kim disclose the transmission unit according to claim 22, Nam discloses
wherein the transmission unit transmits the channel state information including the information indicating one of the plurality of CSI-RS configurations, and at least one or more of a channel quality indicator, a precoding matrix indicator, and a rank indicator (the UE is configured to feed back estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS, paragraph [0089]).

Response to Arguments
Applicant's arguments, see pages 9 – 10, filed January 13, 2021, with respect to claims 13 – 20, 22 – 29, and 31 – 34 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SAYANA et al – the collision resolution is made by dropping a channel report during a subframe, multiplexing channel reports from a plurality of user equipment, compressing channel reports a plurality of user equipment, and combined reporting, either through joint reports or by using carrier aggregation, for conditions between a user equipment and a plurality of transmission points
CHENG et al – changing to an intermediate state from the first operating state based on first signaling information exchanged between a serving cell of a user equipment (UE) and the selected cell in the first operating state and at least one signal received by the selected cell in the first operating state from the UE
ZHOU et al – the UE receives signaling that indicate a combination of multiple CSI-RS resources, obtains resource location corresponding to the combination of multiple CSI-RS resources and corresponding configuration information, and performs the measurement and reporting at the corresponding resource location 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468